Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 (APA Figs. 1 and 2) and Scott et al. (US. 4,886,463) teaches “A method for shielding and grounding a connector assembly from electromagnetic interference (EMI), comprising: 
(a) a step of providing at least a male terminal and a female terminal joined together and housed within a male/female joint stamped shield, said male/female joint stamped shield having a male end portion and a female end portion, said male/female joint stamped shield being larger in size compared to the size of each of said male end portion and said female end portion; 
(b) a step of directing said EMI to at least an electrically conducting seal; and 
(c) a step of directing said EMI from at least said electrically conducting seal to at least a male/female joint stamped shield for protecting at least said male terminal and said female terminal of said connector assembly that are joined together and housed within said male/female joint stamped shield from said EMI, said electrically conducting seal being in direct physical contact with said male/female joint stamped shield.”(Female connector 20, male connector 25, male/female join stamped shield 32/13, conductive seal 49/59)
(APA Figs. 1 and 2) and Scott et al. (US. 4,886,463) does not teach “wherein the step of directing said EMI to said male/female joint stamped shield includes the step of flaring outward the flow path of said EMI and thereafter traversing said EMI along said male/female joint stamped shield.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-5 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 6 (APA Figs. 1 and 2) and Scott et al. (US. 4,886,463) teaches “A method for shielding and grounding a connector assembly from electromagnetic interference (EMI) using at least a conductive seal and a male/female joint stamped shield, comprising the steps of: 
providing at least a male terminal and a female terminal joined together and housed within said male/female joint stamped shield, said male/female joint stamped shield having a male end portion and a female end portion, said male/female joint stamped shield being larger in size compared to the size of each of said male end portion and said female end portion; directing said EMI, generated by at least a battery cable assembly within a male connector assembly of said connector assembly, into a male wire shielding; directing said EMI to a male electrically conducting seal; directing said EMI from said male electrically conducting seal to a male/female joint stamped shield for protecting at least said male terminal and said female terminal of said connector assembly that are joined together and housed within said male/female joint stamped shield from said EMI, said male electrically conducting seal being in direct physical contact with said male/female joint stamped shield, directing said EMI from said male/female joint stamped shield to a female electrically conducting seal for further protecting said connector assembly from said EMI, said female electrically conducting seal being in direct physical contact with said male/female joint stamped shield; and thereafter4U.S. Patent Application Serial No.: 16/583,915 Amendment under 37 CFR §1.111 filed June 23, 2022 Reply to Office Action dated April 13, 2022directing said EMI to a female wire shielding.”(Female connector 20, male connector 25, male/female join stamped shield 32/13, conductive seal 49/59)
(APA Figs. 1 and 2) and Scott et al. (US. 4,886,463) does not teach “wherein the step of directing said EMI to said male/female joint stamped shield includes the step of flaring outward the flow path of said EMI and thereafter traversing said EMI along said male/female joint stamped shield.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 6, these limitations, in combination with remaining limitations of the amended claim 6, are neither taught nor suggested by the prior art of record, therefore the amended claim 6 is allowable.
Claims 7-12 are dependent on the amended claim 6 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 13 (APA Figs. 1 and 2) and Scott et al. (US. 4,886,463) teaches “A method for shielding and grounding a connector assembly from electromagnetic interference (EMI), comprising: 
(a) a step of providing at least a male terminal and a female terminal joined together and housed within a male/female joint stamped shield, said male/female joint stamped shield being larger in size compared to the size of each of said male end portion and said female end portion, 
(b) a step of directing said EMI to at least a male/female joint stamped shield for protecting at least said male terminal and said female terminal of said connector assembly that are joined together and housed within said male/female joint stamped shield from said EMI, and 
(c) a step of directing said EMI from at least said male/female joint stamped shield to at least an electrically conducting seal for further protecting said connector assembly from said EMI, said electrically conducting seal being in direct physical contact with said male/female joint stamped shield.” (Female connector 20, male connector 25, male/female join stamped shield 32/13, conductive seal 49/59)
(APA Figs. 1 and 2) and Scott et al. (US. 4,886,463)  does not teach “wherein said step of directing said EMI to said male/female joint stamped shield includes the step of flaring outward the flow path of said EMI and thereafter traversing said EMI along said male/female joint stamped shield.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 13, these limitations, in combination with remaining limitations of the amended claim 13, are neither taught nor suggested by the prior art of record, therefore the amended claim 13 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831